DETAILED ACTION


Response to Arguments
	The 35 U.S.C. 112(a) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest memory circuitry disposed on a second integrated circuit die, wherein the memory circuitry comprises a first region of memory comprising a previously stored second set of data associated with the first circuit design and first compute-in-memory circuitry, wherein the first compute-in-memory circuitry is configurable to perform an arithmetic operation using the first set of data received from the programmable logic circuitry and the second set of data previously stored in the first region of memory, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the memory circuitry comprises a first region of memory and first compute-in-memory circuitry, wherein the first compute-in-memory circuitry is configurable to perform an arithmetic operation using the first set of data from the programmable logic circuitry and a second set of data stored in the first region of memory, wherein the first region of memory comprises a plurality of sub-regions and a plurality of corresponding compute-in-memory circuitry units, wherein the second set of data is gatherable from the plurality of compute-in-memory circuitry units, and wherein the plurality of compute-in-memory circuitry units are configurable to reduce the second set of data to form partial sums when computing tensor operations using the plurality of compute-in-memory circuitry units, in combination with other recited limitations in claim 8.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest initialize memory circuitry of a second die in communication with the first die, wherein the memory circuitry of the second die comprises compute-in-memory circuitry, wherein initializing the memory circuitry comprises storing computational data for use with the first circuit design into the memory circuitry of the second die; transmitting input data from the first die to the second die; causing an arithmetic operation to be performed on the compute-in-memory circuitry of the memory circuitry of the second die using the received input data and the computational data previously stored to generate output data; and transmitting the output data from the second die to the first die, in combination with other recited limitations in claim 13.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a second region of circuitry comprising memory circuitry to store a set of data when the programmable logic circuitry is configured with circuit design, wherein the memory circuitry comprises integral compute-in-memory circuitry configurable to perform an arithmetic operation based at least in part on the set of data previously stored in the memory circuitry; and a processor configurable to cause the first region of the circuitry to be configured with the circuit design and cause the set of data to be stored on the second region, in combination with other recited limitations in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181